      Case: 1:20-cv-01288-DCN Doc #: 10 Filed: 06/29/20 1 of 3. PageID #: 65




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

KENTA SETTLES,                                 )
                                               )
              Plaintiff,                       )    CASE NO. 1:20-cv-01288
                                               )
v.                                             )
                                               )    JUDGE DONALD C. NUGENT
MICHAEL MALAK, et al.,                         )
                                               )
              Defendants.                      )

                                NOTICE OF APPEARANCE

       Now come the undersigned and hereby notify the Court and parties of the entry of

appearance of Daniel J. Rudary, Esq., Justin M. Lovdahl, Esq., Robert A. Hager, Esq., and

Timothy J. Riley, Esq. as counsel of record for Defendants Michael Malak, Robert Pitts, Brian

Regovich, Rob Jarzembak, William Gall, Todd Vargo, and the City of Garfield Heights in the

above-captioned matter. Please serve all future notices and process upon the undersigned.


Dated: June 29, 2020                        Respectfully submitted,

                                            /s/ Daniel J. Rudary
                                            Daniel J. Rudary (0090482)
                                            Justin M. Lovdhal (0096958)
                                            BRENNAN, MANNA & DIAMOND, LLC
                                            75 E. Market Street
                                            Akron, OH 44308
                                            Phone:          (330) 253-5060
                                            Fax:            (330) 253-1977
                                            E-mail:         djrudary@bmdllc.com
                                                            jmlovdahl@bmdllc.com
Case: 1:20-cv-01288-DCN Doc #: 10 Filed: 06/29/20 2 of 3. PageID #: 66




                               Robert A. Hager (0040196)
                               BRENNAN, MANNA & DIAMOND, LLC
                               200 Public Square, Ste. 3270
                               Cleveland, OH 44114
                               Telephone:    (216) 658-2155
                               Facsimile:    (216) 658-2156
                               Email:        rahager@bmdllc.com

                               Timothy J. Riley (0042007)
                               Office of the Law Director
                               City of Garfield Heights
                               5407 Turney Road
                               Garfield Heights, OH 44125
                               Telephone:     (216) 475-0824
                               Facsimile:     (216) 475-1124
                               Email:         triley@garfieldhts.org

                               Counsel for Defendants Michael Malak, Robert
                               Pitts, Brian Regovich, Rob Jarzembak, William
                               Gall, Todd Vargo, and the City of Garfield Heights
        Case: 1:20-cv-01288-DCN Doc #: 10 Filed: 06/29/20 3 of 3. PageID #: 67




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of June, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                             /s/ Daniel J. Rudary
                                             Counsel for Defendants Michael Malak, Robert
                                             Pitts, Brian Regovich, Rob Jarzembak, William
                                             Gall, Todd Vargo, and the City of Garfield Heights

4820-2786-5537, v. 1
